UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2261


PAUL J. BUKOVINSKY, II,

                     Plaintiff - Appellant,

              v.

WHEELING-NISSHIN INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00114-JPB-JPM)


Submitted: March 29, 2022                                         Decided: May 10, 2022


Before NIEMEYER and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul J. Bukovinsky, II, Appellant Pro Se. Jennifer B. Hagedorn, BOWLES RICE LLP,
Canonsburg, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul J. Bukovinsky, II, appeals the district court’s order granting the Defendant’s

motion to dismiss his civil action. We have reviewed the record and find no reversible

error. Accordingly, we affirm the district court’s order. See Bukovinsky v. Wheeling-

Nisshin Inc., No. 5:20-cv-00114-JPB-JPM (N.D.W. Va. Oct. 22, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2